                                       UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF ARIZONA

                                                          Minute Entry
Hearing Information:
                       Debtor:   PHILIP MITCHELL & CORINNE ELIZABETH BRAILSFORD
                 Case Number:    2:19-BK-00802-BKM           Chapter: 7

          Date / Time / Room:    TUESDAY, OCTOBER 06, 2020 11:00 AM TELEPHONIC HRGS

         Bankruptcy Judge:       BRENDA K. MARTIN
              Courtroom Clerk:   ELIZABETH PASCUA
               Reporter / ECR:   N/A                                                                        0.00


Matter:
          ADV: 2-19-00171
          LANEY SWEET vs PHILIP MITCHELL BRAILSFORD & CORINNE ELIZABETH BRAILSFORD
          SCHEDULING CONFERENCE
          R / M #:     50 / 0


Appearances:

       SHAYNA STUART, ATTORNEY FOR LANEY SWEET, ET AL
       JOHN R. WORTH, ATTORNEY FOR PHILIP MITCHELL BRAILSFORD, CORINNE ELIZABETH BRAILSFORD

Proceedings:                                                                                         1.00

       COURT: THE COURT INFORMS THE PARTIES IT REVIEWED THE PARTIES' RULE 26 STATEMENT.

       Mr. Worth responds to the Court's questions. He has nothing to add.

       COURT: THE COURT UNDERSTANDS THE PARTIES ARE REQUESTING MATTERS BE STAYED 30 DAYS FROM
       THE EARLIER OF EITHER THE ENTRY OF A FINAL ORDER IN THE DISTRICT COURT BEFORE JUDGE SNOW OR
       THE WRITTEN NOTICE OF EITHER PARTY ASKING FOR A RULE 16 CONFERENCE.

       Mr. Worth states the Court is correct.

       Ms. Stuart responds to the Court's questions. She has nothing to add.

       COURT: THE COURT WILL STAY THE PROCEEDINGS PURSUANT TO THE PARTIES' AGREEMENT. THE COURT
       NOTES A FORM OF ORDER WAS LODGED. THE COURT WILL REVIEW THE ORDER. IT IS ORDERED STAYING
       THE PROCEEDINGS UNTIL 30 DAYS AFTER THE EARLIER OF EITHER JUDGE SNOW'S RULING IN THE
       PROCEEDINGS BEFORE HIM OR UPON THE REQUEST OF EITHER PARTY. THE COURT DIRECTS THE PARTIES
       TO NOTIFY THIS COURT WHEN THE RULING OCCURS.




PageCase
     1 of 1   2:19-ap-00171-BKM                 Doc 54 Filed 10/06/20 Entered 10/06/20 11:59:44    Desc11:59:26AM
                                                                                             10/06/2020
                                                Main Document Page 1 of 1
